ORDER

PER CURIAM.
Claimant appeals the award of the Labor and Industrial Relations Commission (Commission) modifying the award of the Administrative Law Judge (ALJ). The ALJ calculated the rate of compensation pursuant to section 287.250.3, RSMo 1994, and the Commission reversed the ALJ’s calculation and awarded compensation pursuant to section 287.250.1(4). The Commission’s order modifying compensation is supported by competent and substantial evidence on the whole record; no error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).